DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s communication received on 05/18/2021 for application number 17/324,068. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 5, 12-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golgiri et al., [US Pub. No.: 2022/0161783 A1].
Re. Claim 1, Golgiri discloses:
A detection system for a vehicle [detection sensors |Fig.2 el 22, 0039], comprising: at least one of a camera that is configured to capture image data of a surrounding environment or a sensor that is configured to detect sensor data [image sensor 22b configured to capture surrounding environment |Fig. 2 el 22b, 0039]; 
and an electronic control unit coupled to the camera [ECU 26 coupled to image sensor 22b |Fig.2 el 26, 0038-0039] and configured to: determine that there is an available parking spot or a person is positioned on a side of a road based on the image data or the sensor data [person 14 and  parking spot 40 are detected by sensors 22a-b |Fig. 1 el 14, 40 400038-0039], and provide a location of the available parking spot or the person to another device [location of parking space and person is provided by the parking system |0045].
Re. Claim 5, Golgiri discloses:
wherein to provide the location of the available parking spot or the person to another device the electronic control unit is configured to provide the location of the available parking spot to the other device to be displayed on a map [the remote parking system 10 determines a location of the detected parking space 16… (e.g.in response to identifying the parking space 16, the system 10 may connect, via the communication platform 32,(e.g., the Internet) and a navigation data provider (e.g., Google®, MapQuest®, Waze®, etc.) may supply data on whether the parking space is located adjacent to a traffic zone, a pedestrian walkway, additional parking space, |0045].

Re. Claim 12, Golgiri discloses:
wherein the vehicle is a semi-autonomous vehicle or a fully autonomous vehicle [vehicle is autonomous | 0037].

Re. Claim 13, Golgiri discloses:
wherein to provide the location of the available parking spot or the person to another device the electronic control unit is configured to provide the location of the parking spot to the other device to be displayed on a map [the remote parking system 10 determines a location of the detected parking space 16 in relation to traffic, structures, walkways, and various other local objects or obstructions that may be encountered by the vehicle 12 and the person and in response to identifying the parking space 16, the system 10 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to a navigation data provider (e.g., Google®, MapQuest®, Waze®, etc.) |0045].

Re. Claim 19, Golgiri discloses:
wherein the vehicle is a semi-autonomous vehicle or a fully autonomous vehicle [vehicle is autonomous | 0037].

Re. Claim 20, Golgiri discloses:
wherein to provide the location of the available parking spot or the person to another device includes sharing the location of the parking spot to a plurality of other devices [the remote parking system 10 determines a location of the detected parking space 16 in relation to traffic, structures, walkways, and various other local objects or obstructions that may be encountered by the vehicle 12 and the person and in response to identifying the parking space 16, the system 10 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data |0045].
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 2-3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri in view of Mizoguchi et al., [US Pub. No.: 2022/0009493 A1].
Re. Claim 2, Golgiri discloses 
wherein the electronic control unit is configured to: determine the location of the available parking spot or the person based on the current location of the vehicle [the parking system 10 and ECU 26 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data, such as the surroundings and local environment surrounding the parking space 16|0044-0045].
Golgiri does not disclose:
a navigation unit configured to determine a current location of the vehicle;
Mizoguchi discloses:
a navigation unit configured to determine a current location of the vehicle [locater unit 12 estimates location of vehicle |0038]; 
Before the effective filing date of the claimed invention it would have been obvious to combine the parking system of Golgiri with the vehicle travel control device of Mizoguchi to have a  vehicle travel control device capable of controlling the vehicle speed of subject vehicles in accordance with, vehicle location in travel environments.

Re. Claim 3, Golgiri does not disclose:
at least one of a navigation unit that is configured to determine or obtain a current location of the vehicle or a vehicle speed sensor that is configured to measure or determine a speed of the vehicle; 
wherein the electronic control unit is coupled to the at least one of the navigation unit or the vehicle speed sensor and is configured to: activate the at least one of the camera or the sensor based on the speed of the vehicle or a current location of the vehicle.
Mizoguchi discloses:
at least one of a navigation unit that is configured to determine or obtain a current location of the vehicle [locater unit 12 estimates location of vehicle |0038] or a vehicle speed sensor that is configured to measure or determine a speed of the vehicle [acceleration sensor 14, speed sensor 15, gyroscope 16 for angular velocity of a vehicle |0038]; 
wherein the electronic control unit is coupled to the at least one of the navigation unit [ECU 23 is coupled to locater unit 12&13b and GNSS receiver 17 | 0038] or the vehicle speed sensor and is configured to: activate the at least one of the camera or the sensor based on the speed of the vehicle or a current location of the vehicle [Fig.1 el E/G ECU 23 controls throttle actuator based on environment recognizer 11d coupled with camera 11a-b; and sensor 14 coupled to sensor 13c coupled to ECU 23 coupled to throttle actuator 27 |0037-0038, 0054].
[See Motivation in claim 2]

Re. Claim 9, Golgiri discloses:
wherein the electronic control unit is configured to: determine the location of the available parking spot or the person based on the current location of the vehicle [the parking system 10 and ECU 26 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data, such as the surroundings and local environment surrounding the parking space 16| 0044-0045].
Mizoguchi discloses:
a navigation unit configured to determine a current location of the vehicle [locater unit 12 estimates location of vehicle |0038]; 
[See Motivation in claim 2]

Re. Claim 16, Golgiri in view of Mizoguchi discloses:
and determining the location of the available parking spot or the person based on the current location of the vehicle [the parking system 10 and ECU 26 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data, such as the surroundings and local environment surrounding the parking space 16| 0044-0045].
Mizoguchi discloses:
determining a current location of the vehicle [locater unit 12 estimates location of vehicle |0038]; 
[See Motivation claim 2]

7.	Claim(s) 4, 7-8, 10-11, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri in view of Mizoguchi in further view of Lei et al., [US Patent No.: 10,713,509 B1].
Re. Claim 4, Golgiri in view of Mizoguchi does not disclose:
wherein the electronic control unit is configured to: detect whether there is an available parking spot when the speed of the vehicle is less than a first threshold amount; 
determine a size of the available parking spot when the speed of the vehicle is less than a second threshold amount; 
and identify one or more objects surrounding the available parking spot when the speed of the vehicle is less than the second threshold amount, wherein the second threshold amount is less than the first threshold amount.
However Lei discloses:
wherein the electronic control unit is configured to: detect whether there is an available parking spot when the speed of the vehicle is less than a first threshold amount [parking spot detection is controlled by vehicle speed being lower than a predetermined threshold |Col 1 Lines 34-40]; 
determine a size of the available parking spot when the speed of the vehicle is less than a second threshold amount [size of parking spot is determined when speed of the vehicle is below predetermined threshold |Col 1 Lines 34-40]; 
and identify one or more objects surrounding the available parking spot [A parking control module 62 receives images depicting the ground and other surroundings from a plurality of cameras, such as front cameras 63 and 64 and rear cameras 65 and 66 |Fig. 9 el 61-65] when the speed of the vehicle is less than the second threshold amount, wherein the second threshold amount is less than the first threshold amount [The speed threshold preferably has a value within a range of about 3 mph to 7 mph, with a most preferred value of about 5 mph |Fig. 10, Col 4 Lines 18-27].
Before the effective filing date of the claimed invention it would have been obvious to combine the parking system of Golgiri with the vehicle travel control device of Mizoguchi along with Lei to have a predetermined speed threshold for initiating a camera based parking assist system.

Re. Claim 7, Golgiri in view of Mizoguchi discloses:
A system for a vehicle [Park assist system |0024], comprising: at least one of a camera that is configured to capture image data or a sensor configured to detect sensor data [Fig.2 el 22b image sensor and other detection sensors 22| 0028]; 
determine that there is an available parking spot or a person is positioned on a side of a road based on the image data or the sensor data when the vehicle is in the spot detection mode [the parking system 10 and ECU 26 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data, such as the surroundings and local environment surrounding the parking space 16| 0044-0045], and provide a location of the available parking spot or the person [location of parking space is determined |Fig. 1, 0044-0045].

Mizoguchi discloses
a vehicle speed sensor configured to determine a speed of the vehicle [vehicle speed determined based on the wheel speed detected by the wheel speed sensor 15, the angular velocity detected by the gyroscope sensor 16, and the front-rear acceleration detected by the front-rear acceleration sensor 14|0043]; 
and an electronic control unit coupled to the at least one of the camera or the sensor and the vehicle speed sensor [ECU 22 coupled to a image sensor and a vehicle speed sensor |0077]
Golgiri in view of Mizoguchi does not disclose:
and configured to: activate a spot detection mode when the speed of the vehicle is less than a first threshold speed or when resource usage of the sensor is less than a first threshold amount
However Lei discloses
and configured to: activate a spot detection mode when the speed of the vehicle is less than a first threshold speed or when resource usage of the sensor is less than a first threshold amount [parking spot detection is used when vehicle speed is below a predetermined threshold |Col 1 Lines 34-40], 
[See Motivation in claim 4]

Re. Claim 8, Golgiri in view of Mizoguchi specifically Golgiri discloses:
wherein the electronic control unit is configured to: activate the camera when the vehicle is in the spot detection mode [ECU 26 activates detection devices for locating a parking space 0038-0039, 0045]; 
Golgiri in view of Mizoguchi does not disclose:
and operate the vehicle in a safety detection mode when the speed of the vehicle is greater than the first threshold amount.
However Lei discloses
and operate the vehicle in a safety detection mode when the speed of the vehicle is greater than the first threshold amount [FIG. 10 which is operates when a vehicle is in use. In step 75, the parking controller and/or navigation system periodically checks to determine whether the speed signal is less than a speed threshold (e.g., 5 mph). If the speed is greater than the threshold then the method continues to monitor the speed in step 75 |Fig. 10 step 75, Col 4 lines 18-25].
[See Motivation in claim 4]

Re. Claim 10. Golgiri in view of Mizoguchi does not disclose:
wherein the electronic control unit is configured to: detect that there is the available parking spot when the speed of the vehicle is less than the first threshold speed;
and determine a size of the available parking spot when the speed of the vehicle is less than a second threshold speed and the available parking spot is detected.
However Lei discloses
wherein the electronic control unit is configured to: detect that there is the available parking spot when the speed of the vehicle is less than the first threshold speed [parking spot detection is controlled by vehicle speed being lower than a predetermined threshold |Col 1 Lines 34-40]; 
and determine a size of the available parking spot when the speed of the vehicle is less than a second threshold speed and the available parking spot is detected [The speed threshold preferably has a value within a range of about 3 mph to 7 mph, with a most preferred value of about 5 mph |Fig. 10, Col 4 Lines 18-27].
[See Motivation in claim 4]

Re. Claim 11, Golgiri in view of Mizoguchi specifically Golgiri discloses:
wherein the electronic control unit is configured to identify one or more objects surrounding the available parking spot [A parking control module 62 receives images depicting the ground and other surroundings from a plurality of cameras, such as front cameras 63 and 64 and rear cameras 65 and 66 |Fig. 9 el 61-65]
However Lei discloses
when the speed of the vehicle is less than the second threshold speed, wherein the second threshold speed is less than the first threshold speed [The speed threshold preferably has a value within a range of about 3 mph to 7 mph, with a most preferred value of about 5 mph |Fig. 10, Col 4 Lines 18-27].
[See Motivation in claim 4]

Re. Claim 14, Golgiri in view of Mizoguchi discloses:
A method for identifying an available parking spot [detect an available parking space |0045], comprising: capturing, by a camera, image data [image sensor | Fig. 2 el 22b]; 
detecting, by a sensor, sensor data [detection sensors |Fig. 2 el 22]; 
determining, by the processor, that there is an available parking spot or a person is positioned on a side of a road based on the image data or the sensor data when the vehicle is in the spot detection mode [the parking system 10 and ECU 26 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data, such as the surroundings and local environment surrounding the parking space 16| 0044-0045]; 
and providing, by the processor, a location of the available parking spot or the person to another device [the remote parking system 10 determines a location of the detected parking space 16 in relation to traffic, structures, walkways, and various other local objects or obstructions that may be encountered by the vehicle 12 and the person and in response to identifying the parking space 16, the system 10 may connect, via the communication platform 32, to a server on an external network (e.g., the Internet) to determine environmental data |0045].
Mizoguchi discloses:
determining, by a processor and using a speed sensor, a speed of a vehicle [vehicle speed determined using a acceleration sensor 14| Fig. 1 el 14, 0043]; 
Golgiri in view of Mizoguchi does not disclose:
setting, by the processor, the vehicle into a spot detection mode when the speed of the vehicle is less than a first threshold amount;
However Lei discloses
setting, by the processor, the vehicle into a spot detection mode when the speed of the vehicle is less than a first threshold amount [parking spot detection is used when vehicle speed is below a predetermined threshold |Col 1 Lines 34-40]; 
[See Motivation in claim 4]

Re. Claim 15,  This claim is interpreted and rejected for the same reason set forth in claim 8.

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 10.

Re. Claim 18, Golgiri in view of Mizoguchi does not disclose:
further comprising: identifying one or more objects surrounding the available parking spot when the speed of the vehicle is less than the second threshold amount, wherein the second threshold amount is less than the first threshold amount.
However Lei discloses:
further comprising: identifying one or more objects surrounding the available parking spot [A parking control module 62 receives images depicting the ground and other surroundings from a plurality of cameras, such as front cameras 63 and 64 and rear cameras 65 and 66 |Fig. 9 el 61-65] when the speed of the vehicle is less than the second threshold amount, wherein the second threshold amount is less than the first threshold amount [The speed threshold preferably has a value within a range of about 3 mph to 7 mph, with a most preferred value of about 5 mph |Fig. 10, Col 4 Lines 18-27].
[See motivation in claim 4]

8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golgiri in view of Sriram et al., [US Pub. No.: 2019/0294889 A1].
Re. Claim 6, Golgiri discloses:
wherein the electronic control unit is configured to: obtain an image of the person [controller 64 is obtain captured image of a user and or other pedestrians |0058]; 
recognize one or more objects within the image data [the controller 64 may scan the sensor data from the detection sensors 22 to determine if an obstruction or object is located in one of the viewing zones 20 (136) |0063]; 
and provide the location of the person [controller further determines a location of a user based on the detection data |0040].
Golgiri does not disclose:
compare the image of the person to the one or more objects; 
determine that an object of the one or more objects matches the image of the person based on the comparison; 
However Sriram discloses:
compare the image of the person to the one or more objects [image of person is compared to objects such as other persons |0159]; 	
determine that an object of the one or more objects matches the image of the person based on the comparison [The attributes of the object may be one or more of an object identifier, a size, a vehicle license plate number, a make or model for a vehicle object, person information for a face detected in association with a vehicle (e.g., in, entering, and/or leaving) |0060, 0159,]; 
Before the effective filing date of the claimed invention it would have been obvious to combine the parking system of Golgiri with the smart area monitoring of Sriram to compare and identify and match object attributes to facilitate parking assist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488